Citation Nr: 0923484	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of distal phalanx 
fractures of the right middle, ring and little fingers. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of distal phalanx 
fractures of the left middle and ring fingers.

3.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

4. Entitlement to service connection for athlete's foot, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for seasonal allergies, 
to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness. 

8.  Entitlement to service connection for a skin disorder, 
claimed as itchy skin rashes, lesions, sores, blotchy skin 
and brown spots on back, to include as due to an undiagnosed 
illness. 

9.  Entitlement to service connection for 
neuropathy/polyneuropathy of the extremities, joints, limbs 
and fingers, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for chest pains, to 
include as due to an undiagnosed illness. 

12.  Entitlement to service connection for flu symptoms, to 
include as due to an undiagnosed illness. 

13.  Entitlement to service connection for stomach pain, 
nausea and vomiting, to include as due to an undiagnosed 
illness. 

14.  Entitlement to service connection for diarrhea and loose 
stools, to include as due to an undiagnosed illness. 

15.  Entitlement to service connection for urinary problems, 
to include as due to an undiagnosed illness. 

16.  Entitlement to service connection for a body rash, 
lesions, sores and nerve damage due to exposure to hazardous 
chemicals, to include as due to an undiagnosed illness. 

17.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness. 
18.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness. 

19.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

20.  Entitlement to service connection for fatigue, constant 
tiredness and insomnia, to include as due to an undiagnosed 
illness. 

21.  Entitlement to service connection for a skin disorder, 
claimed as itchy skin rashes, lesion, sores and nerve damage, 
claimed as due to exposure to ionizing radiation.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which granted entitlement to 
service connection for distal phalanx fractures of the right, 
middle, ring and little fingers, and the left middle and ring 
fingers, assigning a 10 percent rating, respectively, and 
denied the remaining benefits sought on appeal.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board notes that the 
jurisdiction of this appeal has varied between the San Diego 
RO and the Reno, Nevada RO, due to several relocations by the 
Veteran.

A Central Office hearing was held in November 2003, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In September 2004, the Board remanded the Veteran's claims in 
order to provide the Veteran with proper VCAA notice, obtain 
the Veteran's service treatment records, ascertain the 
Veteran's occupational radiation exposure during service, 
determine whether the Veteran was receiving Social Security 
Administration (SSA) benefits, obtain workers' compensation 
records, obtain private treatment records and afford him a VA 
examination.  

The Veteran was sent VCAA notice letters in March 2005, 
August 2005, February 2008 and January 2009.  The Veteran's 
complete service treatment records have been associated with 
the claims file.  The Veteran has not provided any additional 
information about his claimed radiation exposure during 
service, and his service personnel records do not indicate 
any occupational radiation exposure during service.  An 
October 2008 response from the SSA states that they were 
unable to locate any medical records for the Veteran.  With 
regard to the workers' compensation records and private 
treatment records, the Veteran neither responded with the 
names, addresses and dates of treatment nor returned VA's 
authorization form required to obtain such records.  Lastly, 
the Veteran was scheduled for VA examinations in October 
2005, September 2006 and March 2008; however, he failed to 
report for each of these examinations.  The Court has long-
held that the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
the Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of distal phalanx fractures of 
the right, middle, ring and little fingers is manifest by 
some misgrowth of the fingernails, discomfort, paresthesias, 
numbness and pain during the cold weather or with prolonged 
use.

3.  The Veteran's residuals of distal phalanx fractures of 
the left, middle and ring fingers is manifest by some 
misgrowth of the fingernails, discomfort, paresthesias, 
numbness and pain during the cold weather or with prolonged 
use.

4.  The Veteran's migraine headaches have not been shown to 
be causally or etiologically related to his active service, 
to include due to an undiagnosed illness.

5.  The Veteran's athlete's foot has not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

6.  The Veteran's seasonal allergies have not been shown to 
be causally or etiologically related to his active service, 
to include due to an undiagnosed illness.

7.  The Veteran's sinusitis has not been shown to be causally 
or etiologically related to his active service, to include 
due to an undiagnosed illness.

8.  The Veteran's GERD has not been shown to be causally or 
etiologically related to his active service, to include due 
to an undiagnosed illness.

9.  The Veteran's skin disorder has not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

10.  The Veteran's neuropathy/polyneuropathy of the 
extremities, joints, limbs and fingers has not been shown to 
be causally or etiologically related to his active service, 
to include due to an undiagnosed illness.

11.  The Veteran's respiratory disorder has not been shown to 
be causally or etiologically related to his active service, 
to include due to an undiagnosed illness.

12.  The Veteran's chest pain has not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

13.  The Veteran's flu symptoms have not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

14.  The Veteran's stomach pains, nausea and vomiting have 
not been shown to be causally or etiologically related to his 
active service, to include due to an undiagnosed illness.

15.  The Veteran's diarrhea and loose stools have not been 
shown to be causally or etiologically related to his active 
service, to include due to an undiagnosed illness.

16.  The Veteran's urinary problems have not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

17.  The Veteran's skin disorder has not been shown to be 
causally or etiologically related to his active service, to 
include exposure to hazardous chemicals.

18.  The Veteran's muscle and joint pain has not been shown 
to be causally or etiologically related to his active 
service, to include due to an undiagnosed illness.

19.  The Veteran's dizziness has not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

20.  The Veteran's hair loss has not been shown to be 
causally or etiologically related to his active service, to 
include due to an undiagnosed illness.

21.  The Veteran's fatigue, constant tiredness and insomnia 
has not been shown to be causally or etiologically related to 
his active service, to include due to an undiagnosed illness.

22.  The Veteran's skin disorder has not been shown to be 
causally or etiologically related to his active service, to 
include due to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected residuals of distal phalanx 
fractures of the right, middle, ring and little fingers have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.71a, 4.124a, Diagnostic Code 
5218-8716 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected residuals of distal phalanx 
fractures of the left, middle and ring fingers have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.71a, 4.124a, Diagnostic Code 5223-8716 
(2008).

3.  Migraine headaches were not incurred in active service 
and are not due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).

4.  Athlete's foot was not incurred in active service and is 
not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).

5.  Seasonal allergies were not incurred in active service 
and are not due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).
6.  Sinusitis was not incurred in active service and is not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

7.  GERD was not incurred in active service and is not due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2008).

8.  A skin disorder not incurred in active service and is not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

9.  Neuropathy/polyneuropathy of the extremities, joints, 
limbs and fingers was not incurred in active service and is 
not due to an undiagnosed illness.  38 U.S.C.A.  
§§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

10.  A respiratory disorder was not incurred in active 
service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

11.  Chest pain not was incurred in active service and is not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

12.  Flu symptoms were not incurred in active service and are 
not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).

13.  Stomach pain, nausea and vomiting were not incurred in 
active service and are not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

14.  Diarrhea and loose stools were not incurred in active 
service and are not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

15.  Urinary problems were not incurred in active service and 
are not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).

16.  A skin disorder was not incurred in active service and 
is not due to exposure to hazardous chemicals.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

17.  Muscle and joint pain was not incurred in active service 
and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008).

18.  Dizziness was not incurred in active service and is not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

19.  Hair loss was not incurred in active service and is not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

20.  Fatigue, constant tiredness and insomnia was not 
incurred in active service and is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

21.  A skin disorder was not incurred in active service and 
is not due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Regarding the Veteran's service connection claims, the Board 
finds that the VCAA duty was satisfied by a letter sent to 
the Veteran in May 2000.  The letter addressed all required 
notice elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  In addition, the Veteran 
received additional notice letters in May 2005, August 2005, 
February 2008 and January 2009.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Turning to the Veteran's claims of entitlement to an initial 
rating in excess of 10 percent for his service-connected 
residuals of distal phalanx fractures of the right middle, 
ring and little finger, and the left middle and ring finger, 
prior to the initial adjudication of the Veteran's claims for 
service connection in November 2001 in this case, a May 2000 
letter, as noted above, satisfied the duty to notify 
provisions except that it did not inform him how a disability 
rating and effective date would be assigned should service 
connection be granted.  Nevertheless, because the claims for 
service connection for residuals of distal phalanx fractures 
of the right middle, ring and little finger, and the left 
middle and ring finger had been granted, the defect of the 
notice about how a disability rating and effective date would 
be determined was harmless error as to that claim.  Dingess, 
19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.

In addition, in March 2002, the Veteran submitted an NOD with 
the initial disability ratings assigned, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute.  The RO then fulfilled these notice obligations 
by issuing a May 2002 statement of the case (SOC) and April 
2009 supplemental statement of the case.  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  38 
U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, service personnel records and VA treatment 
records dated through September 2008 are on file.  The Board 
does observe that there may be additional workers' 
compensation records and private treatment records that have 
not been associated with the claims file.  In this regard, 
recognition is given to 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c), which states that VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them."  However, the Veteran has the 
ultimate responsibility to locate and secure the records, and 
VA is under no duty to obtain records for which the Veteran 
has not provided an authorization as he cannot remain in a 
passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394- 
95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  
Indeed, the Court has long-held that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005).  The Board notes that the Veteran was notified by VA 
in various communications of the evidence obtained and 
considered as well as what information was needed to obtain 
any additional treatment records.  Despite this, he has not 
responded or identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  38 
U.S.C.A. § 5103A(b)(1); Loving, supra.  In this case, VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claim, but the Veteran has not adequately 
identified any additional records.  Thus, in light of the 
fact that there is no indication on the record that the 
Veteran has additional information to submit, no further 
development in regard to this matter is deemed warranted.  
See 38 C.F.R. § 3.159(d) (2007); Wood at 193.

Moreover, VA afforded the Veteran a VA examination in 
November 2000 to evaluate his claimed disorders.  Pursuant to 
the Board's September 2004 remand, the Veteran was also 
scheduled for VA examinations in October 2005, September 2006 
and March 2009.  However, he failed to report to these 
scheduled examinations.  In various communications, VA 
informed the Veteran that his failure to report for the 
scheduled examinations may result in his claims being denied.  
38 C.F.R. § 3.655 (2008).

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2008).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2008).  

The Board does note a September 2006 communication with the 
Veteran's mother, stating that the Veteran was living in 
Germany and therefore unable to report for his scheduled 
examination.  However, the Veteran's VAMC treatment records 
indicate that he returned from Germany in February 2008.  
Nonetheless, he failed to report for the March 2009 VA 
examination and failed to provide good cause.  Thus, given 
his failure to report for the October 2005 and March 2009 
examinations without good cause, the Board finds that these 
claims must be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In this case, the Veteran is currently in receipt of a 10 
percent evaluations for his service-connected residuals of 
distal phalanx fractures of the right middle, ring and little 
fingers, and the left middle and long fingers, pursuant to 
Diagnostic Codes 5218-8716 and 5223-8716, respectively.  The 
hyphenated diagnostic code in this case indicates that 
favorable and unfavorable ankylosis of multiple digits under 
Diagnostic Codes 5223 and 5218 are the service-connected 
disorders, respectively, and that neuralgia under Diagnostic 
Code 8716 is a residual condition.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The Board notes that at the November 2000 VA 
examination, the Veteran reported that he was right handed.  
Therefore, his right hand will be considered his dominant 
hand.  Therefore, the relevant diagnostic criteria for 
evaluating the Veteran's residuals of distal phalanx 
fractures, right middle, ring and little fingers, is as 
follows:

Under Diagnostic Code 5223, for both the dominant and non-
dominant hand, a 10 percent rating is assigned when there is 
favorable ankylosis of two digits of one hand, and those two 
digits are the long and ring fingers; the long and little 
fingers, or the ring and little fingers.

For both the dominant and non-dominant hand, a 20 percent 
rating is assigned for unfavorable ankylosis of the index 
finger and either the long, ring or little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the thumb and any finger of the dominant hand; a 20 percent 
rating is assigned for the non-dominant hand.

Under Diagnostic Code 5222, for the dominant and non-dominant 
hand, a 20 percent rating is assigned when there is favorable 
ankylosis of three digits of one hand, and the those three 
digits are the long, ring and little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the index, long and ring fingers; index, long and little 
fingers; or index, ring and little fingers of the dominant 
hand; a 20 percent rating is assigned for the non-dominant 
hand.

A 40 percent rating is assigned for unfavorable ankylosis of 
the thumb and any two fingers of the dominant hand; a 30 
percent evaluation is assigned for the non-dominant hand.

Under Diagnostic Code 5221, a 40 percent evaluation is 
assigned for unfavorable ankylosis of four digits on one 
hand, and those four digits are the index, long, ring and 
little fingers of the dominant hand; a 30 percent evaluation 
is assigned for the non-dominant hand.

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the thumb and any three fingers of the dominant hand; a 40 
percent evaluation is assigned for the non-dominant hand.

Under Diagnostic Code 5220, a 50 percent evaluation is 
assigned for unfavorable ankylosis of five digits of one hand 
of the dominant hand; a 40 percent evaluation is assigned for 
the non-dominant hand.

Under Diagnostic Code 5219, unfavorable ankylosis of the long 
and ring; long and little; or ring and little fingers 
warrants a 20 percent evaluation for both the dominant and 
non-dominant hand.

For the dominant hand, a 30 percent evaluation is warranted 
for unfavorable ankylosis of the index and long; index and 
ring; or index and little fingers; for the non-dominant hand, 
a 20 percent evaluation is assigned. 

For the dominant hand, a 40 percent evaluation is assigned 
for unfavorable ankylosis of the thumb and any finger; for 
the non-dominant hand, a 30 percent evaluation is assigned.  

Under Diagnostic Code 8716, neuralgia, mild incomplete 
paralysis warrants a 10 percent rating for both the dominant 
and non-dominant extremity, moderate incomplete paralysis 
warrants a rating of 30 percent for the dominant extremity 
and 20 percent for the non-dominant extremity, and severe 
incomplete paralysis warrants a 40 percent rating for the 
dominant extremity and 30 percent for the non-dominant 
extremity.  A maximum evaluation of 60 percent for the 
dominant extremity and 50 percent for the non-dominant 
extremity is warranted for complete paralysis of the ulnar 
nerve of the major upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R.  
§ 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an increased rating for neither 
his service-connected distal phalanx fractures of the right 
middle, ring and little fingers nor his service-connected 
distal phalanx fractures of the left middle and ring fingers.  
Initially, the Board notes that the Veteran's last VA 
examination was in November 2000.  Although VA's duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran, 
Green v. Derwinski, 1 Vet. App. 121 (1991), in this case, the 
Veteran has failed to report for several VA examinations.  
The failure to report to a scheduled examination, without 
good cause, may result in a denial of claims for service 
connection and for a higher initial rating (as such original 
claims will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Therefore, because 
the Veteran has not shown good cause for his failure to 
report for his most recently scheduled VA examination, the 
Board will proceed based on the evidence of record.  See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005).

At the November 2000 VA examination, the Veteran reported 
that he had severed fingers in service in 1988.  
Specifically, he stated that an ammunition door slammed down 
on his hands.  The tips of his fingers on the right and left 
hand were evulsed.  He had them surgically repaired.  This 
involved the third, fourth and fifth fingers on the right 
hand, and the second and third fingers on the left hand, the 
distal tips of the fingertips.  He stated that he has had 
some misgrowth of the fingernails back.  The fingernails will 
lap over each other.  He also stated that they were 
uncomfortable.  The examiner noted that the Veteran had 
paresthesias of his fingers and numbness in the tips of the 
fingers that were evlused.  They were painful in the cold and 
painful with any prolonged use.  However, the examiner 
continued that the reported numbness, tingling and 
arthralgias were subjective, as it was not readily 
demonstrable.  The Veteran did feel a pinprick, although he 
reported decreased sensations.  Similarly, at his November 
2003 hearing, the Veteran testified that he did not have any 
feeling in his fingers, but he did not provide any specific 
details.

Thus, the Board finds that the Veteran's distal phalanx 
fractures to the right middle, ring and little fingers and 
the left middle and ring fingers are correctly evaluated at 
10 percent disabling, respectively.  Although the Board does 
note the Veteran's subjective complaints of tingling, 
numbness and arthralgias, the competent medical evidence of 
record does not reflect that these symptoms are any more than 
mild in nature.  In this regard, as was noted above, the 
examiner noted that the Veteran reported decreased 
sensations, but he could feel a pinprick, and here was no 
objective evidence of numbness, tingling or arthralgias.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  
However, the medical evidence of record does not indicate, 
nor does the Veteran contend, that he suffers from favorable 
or unfavorable ankylosis of any of his fingers.  In fact, on 
the November 2000 VA examination, the examiner reported that 
the Veteran had full range of motion of his fingers.  
Furthermore, most of the Veteran's recorded complaints about 
his distal phalanx fractures to the right middle, ring and 
little fingers, and the left middle and ring fingers relates 
to feelings of numbness and tingling.  Therefore, the Board 
finds that a higher rating is not warranted pursuant to 
Diagnostic Codes 5218 to 5223.  Likewise, the medical 
evidence does not show, nor does the Veteran contend, that he 
has experienced any functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The record is simply absent of such findings.  
Therefore, the Board finds that an increased evaluation 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in 
DeLuca are not warranted.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent for 
either his distal phalanx fractures of the right middle, ring 
and long fingers or his left middle and ring fingers, at any 
point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
distal phalanx fractures of the right middle, ring and little 
fingers or left middle and ring fingers is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bowel dysfunction has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, although the November 2000 VA examiner found 
that the Veteran was unemployable, he attributed this to the 
Veteran's ongoing fatigue, chronic sinuses, generalized 
aching and disfiguring cutaneous lesions.  Thus, the evidence 
of record did not indicate, nor did the Veteran contend, that 
he had marked interference with employment due solely to his 
service- connected distal phalanx fractures to the right 
middle, ring and little fingers and the left middle and ring 
fingers.  Additionally, the Board finds that the rating 
criteria to evaluate this condition reasonably describe the 
claimant's disability level and symptomatology and he has not 
argued to the contrary.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases may also be 
established on a presumptive basis by showing that the 
condition manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R.  
§§ 3.307(a)(3), 3.309(a).

Under the provisions of specific legislation enacted to 
assist Veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A.  
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R.  
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular Veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

The Board again notes that the Veteran was scheduled for 
several VA examinations, in October 2005, September 2006 and 
March 2009.  Although the Veteran's mother reported that he 
was living in Germany at the time of the September 2006 VA 
examination, the Veteran failed to report to the October 2005 
and March 2009 examinations, without showing good cause.  
Thus, due to the Veteran's failure to cooperate with VA, VA 
has been unable to obtain additional medical evidence that 
may have resulted in a favorable decision.  See 38 U.S.C.A. 
§§ 5103A, 5107; see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the foregoing, the Board must rate 
the claim based on the evidence of record.  See 38 C.F.R. § 
3.655 (2007).

	A.  Migraines Headaches

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for migraine 
headaches.  The Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of 
headaches or migraines.  In fact, on his October 1991 report 
of medical history, the Veteran denied a history of chronic 
or severe headaches, and his October 1991 separation 
examination found his neurologic system to be clinically 
normal.  

In his March 2000 claim, the Veteran reported experiencing 
headaches within six months after returning from the Gulf 
War.  At his November 2000 VA examination, he again stated 
that he had been getting headaches since 1991.  He stated 
that they tended to come at different times.  He stated that 
he got migraines at least once per month, and that his 
headaches turned into migraines.  He stated that they could 
start at any time of the day or night, and that they would 
affect either one side of his head or the other.  He 
continued that he tried using headache pills, over the 
counter medications, and going to the VAMC for morphine 
shots.  

Importantly, the November 2000 VA examiner stated that he 
felt that the Veteran came under the category of Persian Gulf 
syndrome, which was an undiagnosed syndrome with very 
significant generalized impairment.  The Board notes that 
signs and symptoms which may be manifestations of undiagnosed 
illness include headaches.  However, the November 2000 VA 
examiner continued that his alternative diagnosis was 
methamphetamine abuse for which the Veteran tested positive 
in February 2000.  Although the Veteran denied this at his 
November 2003 hearing, the Board notes that the November 2000 
VA examiner stated that although it was as likely as not Gulf 
War syndrome, the Veteran should be reassessed in six months.  

Thus, although a positive nexus opinion was provided, the VA 
examiner contradicted himself by rendering "an alternative 
diagnosis" and suggesting that the Veteran be reevaluated.  
In this regard, the Board notes that an award of service 
connection must be based on reliable competent medical 
evidence.  See 38 C.F.R.  
§ 3.102 (2008).  In this case, the Board finds that the nexus 
opinion provided by the November 2000 VA examiner does not 
rise to the level of "reliable competent medical evidence" 
due to this contradiction.  Furthermore, as was noted above, 
the Veteran was scheduled for several follow up VA 
examinations, which may have produced evidence favorable to 
his claim.  However, due to the Veteran's failure to 
cooperate with VA, the claim must be rated on the evidence of 
record.  

The Board does acknowledge that the Veteran was awarded the 
Southwest Asia Service Medal.  As such, the Veteran has been 
shown to have served in the Southwest Asia theater of 
operations during the Persian Gulf War, as conceded by the 
RO.  Nevertheless, the Board reiterates that the record does 
not contain any competent medical evidence relating the 
Veteran's headaches to an undiagnosed illness caused from his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case with all reasonable doubt to be resolved 
in favor of the claimant; however, the reasonable doubt rule 
is not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102 (2008).

Although the Veteran and other lay persons, such as his 
mother who testified at his November 2003 hearing, may 
sincerely believe that his symptoms were caused by an 
undiagnosed illness as a result of his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, as lay persons, they are not competent to testify that 
his current symptoms were caused by his active service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran or his mother is 
a physician or other health care professional.  Therefore, as 
laypersons, they are not competent to provide evidence that 
requires medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements and those of his mother regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for migraine headaches.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for migraine 
headaches is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2008).

	B.  Athlete's Foot

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for athlete's 
foot.  The Veteran's service treatment records are negative 
for any complaints, treatment, or diagnosis of athlete's 
foot.  In fact, on his October 1991 report of medical 
history, he did not report any skin problems, and his October 
1991 separation examination found his skin to be clinically 
normal.  

In his March 2000 claim, the Veteran stated that he began 
experiencing athlete's foot at the end of his tour in Saudi 
Arabia.  At the November 2000 VA examination, the examiner 
noted that the Veteran did have athlete's foot, and that it 
was recurring.  It was located between the toes and on the 
bottom of the foot.  The Veteran reported that he kept his 
athlete's foot under control with powders.  On physical 
examination, the examiner stated that there was a minor 
amount of tinea pedis on both feet but that there were no 
current ulcerations.  

The November 2000 VA examiner did not state whether the 
Veteran's athlete's foot was likely related to his active 
service.  However, as was noted above, the medical evidence 
does not show that there was an event, disease, or injury in 
service to which the Veteran's current athlete's foot could 
be related.  See 38 C.F.R.  
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that signs or symptoms involving the skin, 
which includes athlete's foot, is one of the signs or 
symptoms listed in 38 C.F.R. § 3.317 as a manifestation of an 
undiagnosed illness.  However, as was noted above, the Board 
finds that the nexus opinion provided by the November 2000 VA 
examiner does not rise to the level of "reliable competent 
medical evidence."  In any event, athlete's foot is a 
confirmed diagnosis, and therefore it cannot be due to an 
undiagnosed illness.  Furthermore, the Veteran failed to 
report for several VA examinations, and as such, additional 
medical evidence which may have proved favorable to the 
Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for athlete's foot.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for athlete's foot is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

	C.  Seasonal Allergies and Sinusitis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for seasonal 
allergies and sinusitis.  The Veteran's service treatment 
records are negative for any complaints, treatment or 
diagnosis of seasonal allergies or sinusitis.  In fact, on 
his October 1991 report of medical history, the Veteran 
denied having a history of sinusitis or hay fever, and on his 
October 1991 separation examination, his sinuses were found 
to be clinically normal. 

In his March 2000 claim, the Veteran reported experiencing 
sinus problems and allergies within one year from his return 
from the Persian Gulf War.  At his November 2000 VA 
examination, he reported that his sinuses were sore all the 
time.  He had the sniffles and postnasal drip.  He stated 
that he brought up mucus in the morning, and that sometimes 
during the day he would cough.  He stated that his sinuses 
were always plugged and always uncomfortable.  Examination of 
the sinuses showed that they were quite tender to pressure, 
particularly over his maxillary and his frontal sinuses.  
There was some erythema in his nasal mucosa.  The examiner 
reported that the Veteran had allergies to mold, grasses and 
other environmental things, but he was not under any 
treatment for that.  He was not receiving any anti-
histamines, nor was he receiving any nasal steroids.  

The November 2000 VA examiner did not state whether the 
Veteran's seasonal allergies and sinusitis were likely 
related to his active service.  However, as was noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which the Veteran's current 
seasonal allergies and sinusitis could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that signs or symptoms involving the 
respiratory system, which includes seasonal allergies and 
sinusitis, is one of the signs or symptoms listed in 
38 C.F.R. § 3.317 as a manifestation of an undiagnosed 
illness.  However, as was noted above, the Board finds that 
the nexus opinion provided by the November 2000 VA examiner 
does not rise to the level of "reliable competent medical 
evidence."  In any event, seasonal allergies and sinusitis 
are confirmed diagnoses, and therefore they cannot be due to 
an undiagnosed illness.  In addition, the Veteran failed to 
report for several VA examinations, and as such, additional 
medical evidence which may have proved favorable to the 
Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for seasonal allergies and sinusitis.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
seasonal allergies and sinusitis is not warranted.  See 38 
U.S.C.A.  
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

	D.  GERD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for GERD.  The 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of GERD.  In fact, on his 
October 1991 report of medical history, the Veteran denied 
any stomach trouble, and his October 1991 separation 
examination found his mouth and throat as well as his abdomen 
and viscera to be clinically normal. 

In his March 2000 claim, the Veteran reported experiencing 
stomach pain within 3 months after he returned from the 
Persian Gulf War.  At his November 2000 VA examination, the 
Veteran reported that he had a lot of problems with nausea 
and vomiting if he did not use Zantac and did not watch his 
diet very carefully.  On physical examination, his abdomen 
was soft without masses and without major tenderness.  The 
examiner diagnosed GERD, noting that it was symptomatic and 
that it required Zantac twice a day and careful dietary 
control.  The examiner requested an upper GI, which was 
performed in December 2000.  The results of this testing 
showed that the esophageal mucosa was normal, and there was a 
large hiatal hernia noted.  There was moderate volume reflux 
to the mid esophagus with poor clearance.  Punctuate areas of 
contrast pooling were seen in the gastric fundus with 
surrounding areas of mucosal fold thickening.  These small 
lesions measured less than 5 mm in greatest diameter, and 
were seen on image only.  The duodenum was normal in position 
and had normal mucosa.  

The November 2000 VA examiner did not state whether the 
Veteran's GERD was likely related to his active service.  
However, as was noted above, the medical evidence does not 
show that there was an event, disease, or injury in service 
to which the Veteran's current GERD could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that gastrointestinal signs and symptoms is 
one of the signs or symptoms listed in 38 C.F.R. § 3.317 as a 
manifestation of an undiagnosed illness.  However, the 
November 2000 VA examiner diagnosed the Veteran with GERD.  
Therefore, because the Veteran's gastrointestinal symptoms 
were attributed to a known diagnosis, they cannot be due to 
an undiagnosed illness.  In addition, the Veteran failed to 
report for several VA examinations, and as such, additional 
medical evidence which may have proved favorable to the 
Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that his current 
GERD is a result of his military service, the Veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for GERD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for GERD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).

E.  Itchy Skin Rashes, Lesions, Sores, Blotchy Skin and 
Brown Spots on Back, to Include as due to Ionizing 
Radiation, Hazardous Chemicals and Undiagnosed Illness

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a Veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

In this case, the Veteran contends that he was exposed to 
ionizing radiation and hazardous chemicals during his Persian 
Gulf service.  In his March 2000 claim, he stated that he 
engaged in combat regularly, expending many rounds of 
ammunition containing depleted uranium.  He further stated 
that his unit would dismount from their tanks to search 
bunkers and buildings for the enemy or munitions without 
drawing chemical or protective gear or masks.  The Veteran's 
service personnel records confirm that he was a tank crewman 
during service; however they do not contain any indication of 
exposure to chemicals or radiation.  Furthermore, although 
the Veteran received several communications asking him to 
provide additional details about his alleged exposure to 
radiation and hazardous chemicals during service, the Veteran 
did not reply with any additional information.  In any event, 
skin rashes, lesions, sores, blotchy skin and brown spots on 
back are not diseases that can be presumptively service 
connected by showing any in-service participation in a 
radiation-risk activity as it is not listed at 38 U.S.C.A. § 
1112(c) and 38 C.F.R.  
§ 3.309(d).  Consequently, as a matter of law, service 
connection cannot be granted here on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R.  
§ 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Similarly, skin rashes, lesions, sores, blotchy skin and 
brown spots on back are not included in the list of 
radiogenic diseases found under 38 C.F.R. § 3.311.  Moreover, 
as discussed in greater detail below, the Veteran has not 
presented any scientific and/or medical evidence that his 
skin rashes, lesions, sores, blotchy skin and brown spots on 
back are related to any alleged in-service exposure to 
ionizing radiation or hazardous chemicals.  See 38 C.F.R. § 
3.311(b)(3); VAOPGCPREC 15-99.  Consequently, as a matter of 
law, entitlement to service connection for skin rashes, 
lesions, sores, blotchy skin and brown spots on back is not 
warranted.

Nevertheless, even if the disease in question is not listed 
in 38 C.F.R. § 3.309 or is not a radiogenic disease under § 
3.311, the Veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a Veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine 
whether the disability was otherwise the result of active 
service.  In other words, the fact that the requirements of a 
presumptive regulation are not met does not, in and of 
itself, preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a skin 
disorder, claimed as skin rashes, lesions, sores, blotchy 
skin and brown spots on back, due to ionizing radiation, 
hazardous chemicals, or an undiagnosed illness.  The 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of a skin disorder.  In 
fact, on his October 1991 report of medical history, he 
denied having any skin diseases, and on his October 1991 
separation examination, his skin was found to be clinically 
normal.  

In his March 2000 claim, the Veteran reported experiencing 
skin problems within one month from returning from the Gulf 
War.  At the November 2000 VA examination, the Veteran 
complained of rashes and itchy skin.  The examiner stated 
that this gave him splotches on his face, arms, back and 
trunk.  The Veteran was noted to break out in ulcerations.  
He stated that at times, he is able to pull small little 
black things, which he called "worms" from these 
ulcerations.  He stated that they were quite itchy, and had 
been ongoing since late 1991.  The Veteran had been seen 
several times by Internal Medicine and Dermatology, who had 
not made a specific diagnosis.  The Veteran continued that 
his skin was blotchy, painful, itchy and disfiguring.  
Physical examination revealed that he had multiple 1-3 cm 
ulcerative type lesions on his chest, arms, thorax and back.  
The examiner took pictures, which were associated with the 
Veteran's claims file.  The examiner stated that he had a 
dermatologic disorder that appeared to be infectious.  Gram 
strain and evaluations though revealed only gram (+) cocci.  
This was consistent with self mutilation-impetigo, which is a 
significant system dysfunction.  The Veteran was referred out 
for specialized immunofluorescent studies that might further 
define the disease.  However, the examiner noted that the 
Veteran's positive drug screen for methamphetamines in 
February 2000 and his avoidance of other UA's on the days 
they were ordered suggests a fictitious self-induced disease.  
The examiner further stated that the Veteran apparently 
called the Persian Gulf Examiner to explain that he, himself 
had researched the disease on the internet, pulled some 
"worms" from his lesions and examined them under a 
microscope and identified Leishmaniasis.  The examiner stated 
that he considered this bizarre, and that the Veteran's 
symptoms suggested a fictitious disease and that there was no 
suggestion of leishmaniasis.

Thus, the November 2000 VA examiner found that the Veteran's 
skin disorder was due to self-mutilation and not his active 
service.  To this end, as was noted above, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which the Veteran's current skin 
disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there any competent medical evidence of 
record, which links any current disorder to a disease or 
injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that signs and symptoms involving the skin is 
one of the signs or symptoms listed in 38 C.F.R. § 3.317 as a 
manifestation of an undiagnosed illness.  However, the Board 
reiterates that the November 2000 VA examiner found that the 
Veteran's skin's disorder was due to a fictitious disease and 
self-mutilation.  The November 2000 VA examiner's finding are 
substantiated by the Veteran's subsequent VAMC treatment 
records, which note that the Veteran's skin disorder was 
thought to be delusional.  In this regard, the unreachable 
part of the Veteran's back was free of lesions.  Indeed, the 
Veteran reported that he believed he had parasites, but the 
VAMC physicians' consistently diagnosed him with delusions of 
parasitosis.  The VAMC physicians further stated that the 
Veteran's lesions were not typical of Leishmaniasis as they 
came and went and never ulcerated.  Therefore, because the 
Veteran's skin disorder has been attributed to a known 
diagnosis (self-mutilation and delusional parasitosis), it 
cannot be due to an undiagnosed illness.  In addition, the 
Veteran failed to report for several VA examinations, and as 
such, additional medical evidence which may have proved 
favorable to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that his current 
skin disorder is a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder, to include as due to ionizing 
radiation, hazardous chemicals or an undiagnosed illness.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).



	F.  Neuropathy/Polyneuropathy of the Extremities, 
Joints, Limbs and Fingers

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for 
neuropathy/polyneuropathy of the extremities, joints, limbs 
and fingers.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
neuropathy or polyneuropathy.  In fact, on his October 1991 
report of medical history, the Veteran denied having neuritis 
or paralysis, and his October 1991 separation examination 
found his neurologic system to be clinically normal. 

In his March 2000 claim, the Veteran reported experiencing 
muscle and joint pain within three months of returning from 
the Persian Gulf War, although he did not specifically state 
that he experienced neuropathy/polyneuropathy at that time.  
At his November 2000 VA examination, the Veteran had 
discomfort over the right sciatic nerve area where he was 
sitting on his wallet, and also bilaterally over his gluteal 
muscles and his iliotibial bands.  Nonetheless, 
musculoskeletal examination revealed that he had complete 
motion of the fingers, hands, wrists, elbows, shoulders, 
neck, upper back, mid back, low back, hips, knees, ankles, 
feet and toes.  The Veteran reported numbness across his 
fingertips, although the examiner noted that it was 
subjective and was not readily demonstrable.  The Veteran 
also had subjective arthralgias and tingling in his right 
wrist.  The Veteran had normal Babinski, Hoffman, Romberg and 
normal deep tendon reflexes times 8 throughout.  The examiner 
did not diagnose neuropathy/polyneuropathy at the time.  

Thus, because the November 2000 VA examiner did not render a 
diagnosis of neuropathy/polyneuropathy of the extremities, 
joints, limbs and fingers, and the record does not contain 
any competent medical evidence relating the Veteran's claimed 
neuropathy/polyneuropathy to an undiagnosed illness caused 
from his service in the Southwest Asia theater of operations 
during the Persian Gulf War, the Board finds that service 
connection is not warranted.  Furthermore, to the extent that 
the Veteran has tingling in his fingers, he is already being 
compensated for this as he is service-connected for neuralgia 
caused by distal phalanx fractures in his right middle, ring 
and little fingers and his left middle and ring fingers.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2008).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, in this 
case, the Veteran cannot receive additional compensation for 
numbness and tingling of the fingers, and no diagnosis has 
been made with regards to neuropathy/polyneuropathy of the 
extremities, limbs and joints.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that neurologic signs and symptoms, which 
includes neuropathy/polyneuropathy, are listed in 38 C.F.R. 
§ 3.317 as a manifestations of an undiagnosed illness.  
However, as was noted above, the Board finds that the nexus 
opinion provided by the November 2000 VA examiner does not 
rise to the level of "reliable competent medical evidence."  
Furthermore, the Veteran failed to report for several VA 
examinations, and as such, additional medical evidence which 
may have proved favorable to the Veteran's claim could not be 
obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for neuropathy/polyneuropathy of the extremities, 
joints, limbs and fingers.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for neuropathy or 
polyneuropathy of the extremities, joints, limbs and fingers 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


	G.  Respiratory Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a 
respiratory disorder.  Although the Veteran's service 
treatment records show treatment for a respiratory disorder 
in April 1988 and November 1989, on his October 1991 report 
of medical history, the Veteran denied having any ear, nose 
or throat trouble, and his October 1991 separation 
examination found his lungs and chest to be clinically 
normal.  Thus, to the extent the Veteran may have had any 
symptomatology during service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to the diagnosis of his separation from service in 
October 1991. 

In his March 2000 claim, the Veteran reported experiencing 
various respiratory symptoms, such as coughing, sneezing, 
thick saliva and coughing up caviar like entities, beginning 
within one week after his return from the Persian Gulf War.  
At the November 2000 VA examination, the Veteran reported 
having ongoing respiratory discomfort.  As was noted above 
with regard to the Veteran's claim for seasonal allergies and 
sinusitis, his sinuses were noted to be quite tender.  
However, his lungs were clear auscultation.  Nonetheless, the 
Veteran stated that he had repeated chest discomfort when he 
coughed and when he brought up the reddish-black-brown 
exudate with his coughing.  

The November 2000 VA examiner did not state whether the 
Veteran's respiratory symptoms were likely related to his 
active service.  The Board again takes note of the Veteran's 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and notes that signs and symptoms 
involving the respiratory system (upper and lower) is listed 
in 38 C.F.R. § 3.317 as a manifestation of an undiagnosed 
illness.  However, as was noted above, the Board finds that 
the nexus opinion provided by the November 2000 VA examiner 
does not constitute "competent medical evidence" upon which 
the Board may rely in making a decision as to whether service 
connection is warranted.  In addition, the Veteran failed to 
report for several VA examinations, and as such, additional 
medical evidence which may have proved favorable to the 
Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that his current 
respiratory disorder is the result of an undiagnosed illness 
due to his military service, the Veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a respiratory disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a respiratory disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

	H.  Chest Pains

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for chest 
pains.  The Veteran's service treatment records are negative 
for any complaints, treatment or diagnosis of chest pains.  
In fact, on his October 1991 report of medical history, he 
denied having a history of pain or pressure in his chest, and 
his October 1991 separation examination found his lungs and 
chest to be clinically normal.

In his March 2000 claim, the Veteran reported that he began 
experiencing chest pain within one week from returning from 
the Persian Gulf War.  At his November 2000 VA examination, 
the Veteran reported that he had no heart problems but that 
he got chest pain or discomfort in his chest when he was 
coughing.  The examiner noted that his heart was regular 
without murmurs, and his lungs were clear to auscultation.  
He stated that the Veteran had repeated chest discomfort when 
he coughed and when he brought up reddish-blackish-brown 
exudate with his coughing.

The November 2000 VA examiner did not state whether the 
Veteran's chest pains were likely related to his active 
service.  The Board again takes note of the Veteran's service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, and notes that cardiovascular signs and 
symptoms is listed in 38 C.F.R. § 3.317 as a manifestation of 
an undiagnosed illness.  However, as was noted above, the 
Board finds that the nexus opinion provided by the November 
2000 VA examiner does not constitute "competent medical 
evidence" upon which the Board may rely in making a decision 
as to whether service connection is warranted.  In addition, 
the Veteran failed to report for several VA examinations, and 
as such, additional medical evidence which may have proved 
favorable to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that his chest 
pains are the result of an undiagnosed illness due to his 
military service, the Veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for chest pain.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a chest pain is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

I.  Flu Symptoms, Stomach Pain, Nausea, Vomiting, 
Diarrhea and Loose Stools

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for flu 
symptoms, stomach pain, nausea, vomiting, diarrhea and loose 
stools.  The Board does observe that the Veteran's service 
treatment records show treatment for diarrhea in May 1990.  
However, on his October 1991 report of medical history, the 
Veteran denied having a history of frequent indigestion, as 
well as stomach, liver or intestinal trouble.  In addition, 
on his October 1991 separation examination, his abdomen and 
viscera were found to be clinically normal.  Thus, to the 
extent the Veteran may have had any symptomatology during 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to the diagnosis of 
his separation from service in October 1991.

In his March 2000 claim, the Veteran reported experiencing 
flu symptoms, stomach pain, nausea, vomiting, diarrhea and 
loose stools within three months after returning from the 
Persian Gulf War.  On his November 2000 VA examination, the 
Veteran reported having stomach pain and lots of problems 
with nausea and vomiting if he did not take his Zantac and 
control his diet very carefully.  He stated that he would get 
episodes of diarrhea, at least once a week, where he would 
have two to three episodes of loose stool and then it would 
go away.  He stated that the diarrhea had not been 
consistent.  He also stated that he felt that he got the flu 
much easier than everyone else.  On physical examination, his 
abdomen was soft without masses and without major tenderness.  
The examiner noted that the Veteran had increased 
vulnerability to flu, diarrhea and fatigue.

The November 2000 VA examiner did not state whether the 
Veteran's flu symptoms, stomach pain, nausea, vomiting 
diarrhea and loose stools were likely related to his active 
service.  However, as was noted above, the medical evidence 
does not show that there was an event, disease, or injury in 
service to which the Veteran's current flu symptoms, stomach 
pain, nausea, vomiting diarrhea and loose stools could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Although the Board again notes the Veteran's complaints of 
diarrhea during service in May 1990, as was noted above, this 
incident appears to have been acute and transitory.  
Furthermore, the competent medical evidence of record does 
not link any current disorder to a disease or injury in 
service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that signs or symptoms involving the 
gastrointestinal system, which includes flu symptoms, stomach 
pain, nausea, vomiting diarrhea and loose stools, is one of 
the signs or symptoms listed in 38 C.F.R. § 3.317 as a 
manifestation of an undiagnosed illness.  However, as was 
noted above, the Board finds that the nexus opinion provided 
by the November 2000 VA examiner does not rise to the level 
of "reliable competent medical evidence."  In addition, the 
Veteran failed to report for several VA examinations, and as 
such, additional medical evidence which may have proved 
favorable to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for flu symptoms, stomach pain, nausea, vomiting 
diarrhea and loose stools.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for flu symptoms, stomach 
pain, nausea, vomiting diarrhea and loose stools is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

	J.  Urinary Problems

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for urinary 
problems.  The Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of any 
urinary problems.  In fact, on his October 1991 report of 
medical history, the Veteran denied having frequent or 
painful urination or sugar or albumin in his urine.  In 
addition, on his October 1991 separation examination, his 
genitourinary system was found to be clinically normal. 

In his March 2000 claim, the Veteran reported that he began 
to experience urinary problems within one year from his 
return from the Persian Gulf War.  At the November 2000 VA 
examination, the Veteran reported that he had difficulty 
starting his urine frequently.  On physical examination, his 
endocrine system was unremarkable.  The examiner acknowledged 
the Veteran's complaints that he had some difficulty in 
initiating urination; however he continued that there was no 
way to document the severity of this or the cause. 

The November 2000 VA examiner did not state whether the 
Veteran's urinary problems were likely related to his active 
service.  However, as was noted above, the medical evidence 
does not show that there was an event, disease, or injury in 
service to which the Veteran's current urinary problems could 
be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Furthermore, the competent medical evidence of record does 
not link any current disorder to a disease or injury in 
service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  However, signs or symptoms involving the genitourinary 
system, which includes urinary problems, is not one of the 
signs or symptoms listed in 38 C.F.R. § 3.317 as a 
manifestation of an undiagnosed illness.  Therefore, the 
Board finds that the Veteran's urinary problems are not due 
to an undiagnosed illness.  In any event, as was noted above, 
the Board finds that the nexus opinion provided by the 
November 2000 VA examiner does not rise to the level of 
"reliable competent medical evidence."  In addition, the 
Veteran failed to report for several VA examinations, and as 
such, additional medical evidence which may have proved 
favorable to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for urinary problems.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for urinary problems 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

	K.  Hair Loss and Alopecia

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for hair loss 
and alopecia.  The Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of hair 
loss or alopecia.  In fact, on his October 1991 report of 
medical history, the Veteran denied any history of skin 
diseases, and on his October 1991 report of medical history, 
his skin was found to be clinically normal. 

On his March 2000 claim, the Veteran reported that he began 
experiencing hair loss within three months from returning 
from the Persian Gulf War.  On his November 2000 VA 
examination, the Veteran reported that he had periods of 
alopecia where he had lost clumps of his hair, but he stated 
that that seemed to have gone away two to three years ago.  
At the time of the examination, he had predominantly male 
pattern baldness.  The examiner noted that the Veteran was 
not currently experiencing any episodes of alopecia, and his 
episodes of alopecia were by history only. 

The November 2000 VA examiner did not state whether the 
Veteran's hair loss, claimed as alopecia, was likely related 
to his active service.  However, as was noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which the Veteran's current 
claimed hair loss or alopecia could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that signs or symptoms involving the skin, 
which includes hair loss and alopecia, is one of the signs or 
symptoms listed in 38 C.F.R. § 3.317 as a manifestation of an 
undiagnosed illness.  However, as was noted above, the Board 
finds that the nexus opinion provided by the November 2000 VA 
examiner does not rise to the level of "reliable competent 
medical evidence."  In any event, male pattern baldness and 
alopecia are confirmed diagnoses, and therefore they cannot 
be due to an undiagnosed illness.  Furthermore, the Veteran 
failed to report for several VA examinations, and as such, 
additional medical evidence which may have proved favorable 
to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hair loss, claimed as alopecia.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
hair loss, claimed as alopecia, is not warranted.  See 38 
U.S.C.A.  
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

	L.  Fatigue, Constant Tiredness, Insomnia, Muscle and 
Joint Pain

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for fatigue, 
constant tiredness, insomnia, muscle and joint pain.  The 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of fatigue, constant 
tiredness, insomnia, muscle and joint pain.  In fact, on his 
October 1991 report of medical history, the Veteran denied 
having a history of swollen or painful joints and frequent 
trouble sleeping.  In addition, on his October 1991 
separation examination, the Veteran's upper and lower 
extremities, spine and other musculoskeletal systems were 
found to be clinically normal. 

In his March 2000 claim, the Veteran reported that the began 
experiencing symptoms of fatigue, constant tiredness, 
insomnia, muscle and joint pain within one week from 
returning from the Persian Gulf War.  At his November 2000 VA 
examination, the Veteran stated that he was unable to sleep 
well, that he was tired in the day time and the night time.  
He continued that he had a chronic fatigue type feeling, that 
his shoulders, arms and back hurt at times and that he got 
tingling in his hands.  The Veteran did not complain of 
stiffness so much as problems with cold.  The Veteran 
continued that even when he felt reasonable, he was tired and 
sore and that whenever he got a cold or the slightest 
sickness, it would "put him under the table."  He stated 
that he had very little energy and that the most he had been 
able to do is errands and things around his mother's house.  
He stated that he had not been able to work for the past 3 
years, and that he left Germany 3 years ago and had gone to 
live with his mother because he kept getting sicker and 
sicker.  He had complete range of motion of the fingers, 
hands, wrists, elbows, shoulders, neck, upper back, mid back, 
low back, hips, knees, ankles, feet and toes.  Examination of 
the trigger points associated with fibromyalgia showed that 
the Veteran had only five positive trigger areas out of the 
18 possible as associated with the American College of 
Rheumatologists for fibromyalgia.  The examiner continued 
that although the Veteran had generalized myaglia, his 
symptoms were not consistent with fibromyalgia.  Thus, the 
examiner stated that he could not render a diagnosis of 
fibromyalgia.  Similarly, the examiner stated that the 
Veteran did not meet the criteria of chronic fatigue 
syndrome.  The Veteran did not have pharyngitis.  Although he 
had tiredness and sleepiness, he did not spend excessive time 
in bed, and he was not regularly exhausted by short marks of 
activity and he did not have any nodes.  In addition, as was 
noted above, X-rays revealed a diagnosis of osteopenia, which 
the examiner stated was due to an underlying systemic disease 
which was either Gulf War Syndrome or drug abuse.

The November 2000 VA examiner did not state whether the 
Veteran's fatigue, constant tiredness, insomnia, muscle and 
joint pain was likely related to his active service.  
However, as was noted above, the medical evidence does not 
show that there was an event, disease, or injury in service 
to which the Veteran's current fatigue, constant tiredness, 
insomnia, muscle and joint pain could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes that fatigue and joint pain, are listed under 
the signs or symptoms listed in 38 C.F.R. § 3.317 as 
manifestations of an undiagnosed illness.  However, as was 
noted above, the Board finds that the nexus opinion provided 
by the November 2000 VA examiner does not rise to the level 
of "reliable competent medical evidence."  Furthermore, the 
Veteran failed to report for several VA examinations, and as 
such, additional medical evidence which may have proved 
favorable to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for fatigue, constant tiredness, insomnia, muscle 
and joint pain.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for fatigue, constant tiredness, 
insomnia, muscle and joint pain, is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

	M.  Dizziness

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for dizziness.  
The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of dizziness.  In fact, on 
his October 1991 report of medical history, the Veteran 
denied having a history of dizziness or fainting spells, and 
his October 1991 separation examination found his neurologic 
system to be clinically normal.

In his March 2000 claim, the Veteran reported experiencing 
dizziness within one week of returning from the Persian Gulf 
War.  At his November 2000 VA examination, the Veteran did 
not report having dizziness.  Furthermore, his neurologic 
system was clinically normal at that time.  The Veteran had 
normal Babinski, Hoffman, and Romberg tests, and he had 
normal deep tendon reflexes times 8 throughout.  

The November 2000 VA examiner did not state whether the 
Veteran's dizziness was likely related to his active service.  
However, as was noted above, the medical evidence does not 
show that there was an event, disease, or injury in service 
to which the Veteran's current claimed dizziness could be 
related.  See 38 C.F.R.  
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

The Board again takes note of the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and notes neurologic signs and symptoms are included in 
the signs or symptoms listed in 38 C.F.R. § 3.317 as 
manifestations of an undiagnosed illness.  However, as was 
noted above, the Board finds that the nexus opinion provided 
by the November 2000 VA examiner does not rise to the level 
of "reliable competent medical evidence."  Moreover, the 
November 2000 VA examiner did not discuss dizziness in his 
examination report, as the Veteran did not report any 
problems with dizziness at that time.  Furthermore, the 
Veteran failed to report for several VA examinations, and as 
such, additional medical evidence which may have proved 
favorable to the Veteran's claim could not be obtained.  

Although the Veteran may sincerely believe that he has an 
undiagnosed illness as a result of his military service, the 
Veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for dizziness.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for dizziness, is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of distal phalanx fractures 
of the right middle, ring and little fingers is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of distal phalanx fractures 
of the left middle and ring fingers is denied.

Entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for athlete's foot, to 
include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for seasonal allergies, to 
include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for sinusitis, to include 
as due to an undiagnosed illness, is denied. 

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as due to an undiagnosed illness, 
is denied. 

Entitlement to service connection for a skin disorder, 
claimed as itchy skin rashes, lesions, sores, blotchy skin 
and brown spots on back, to include as due to an undiagnosed 
illness, is denied. 

Entitlement to service connection for 
neuropathy/polyneuropathy of the extremities, joints, limbs 
and fingers, to include as due to an undiagnosed illness, is 
denied. 

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chest pains, to include 
as due to an undiagnosed illness, is denied. 

Entitlement to service connection for flu symptoms, to 
include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for stomach pain, nausea 
and vomiting, to include as due to an undiagnosed illness, is 
denied. 

Entitlement to service connection for diarrhea and loose 
stools, to include as due to an undiagnosed illness, is 
denied. 

Entitlement to service connection for urinary problems, to 
include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for a body rash, lesions, 
sores and nerve damage due to exposure to hazardous 
chemicals, is denied. 

Entitlement to service connection for muscle and joint pain, 
to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for dizziness, to include 
as due to an undiagnosed illness, is denied. 

Entitlement to service connection for hair loss, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, constant 
tiredness and insomnia, to include as due to an undiagnosed 
illness, is denied. 

Entitlement to service connection for a skin disorder, 
claimed as itchy skin rashes, lesion, sores and nerve damage, 
claimed as due to exposure to ionizing radiation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


